J-S08042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ZACHARY DONOVAN DAVIS                      :
                                               :
                       Appellant               :   No. 1215 MDA 2021

        Appeal from the Judgment of Sentence Entered August 30, 2021
     In the Court of Common Pleas of Dauphin County Criminal Division at
                       No(s): CP-22-CR-0001186-2020


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                        FILED: APRIL 12, 2022

       Zachary Donovan Davis (Appellant) appeals from the judgment of

sentence entered in the Dauphin County Court of Common Pleas, following

the revocation of his probation imposed pursuant to a 2020 guilty plea to one

count each of possession of child pornography (child pornography) and

criminal use of a communication facility (CUCF).1 Appellant contends: (1) the

court erred in imposing a strict no internet condition that was not narrowly

tailored to Appellant’s individual circumstances; and (2) the court erred in

finding that Appellant violated the condition of no contact with children when

he attended a baseball game and played miniature golf with another individual




____________________________________________


1   18 Pa.C.S. §§ 6312(d) and 7512(a), respectively.
J-S08042-22


and had no physical contact with any children. Based on the following, we

affirm.

       Due to the nature of Appellants’ claims, a detailed description of the

underlying factual history is unwarranted. Briefly, Appellant was charged with

62 counts of child pornography and one count of CUCF. See N.T., 12/3/20,

at 7-8. On September 10, 2020, as part of the plea agreement, Appellant

pled guilty to 10 counts of child pornography and the one count of CUCF. See

id. at 8. The Commonwealth and Appellant also agreed that the counts would

run concurrently with one another. See id. On December 3, 2020, the court

sentenced Appellant to a term of 11 and a half to 23 months’ incarceration in

county prison for one of the child pornography counts, and a consecutive term

of five years of county supervision for the CUCF conviction. See id. at 9.2

The court also ordered that sex offender conditions be imposed, and that

Appellant was to have no contact with children under the age of 18. See id.

       On May 3, 2021, the court granted the release of Appellant from

imprisonment, but under the supervision of Dauphin County Office of

Probation and Parole for the remainder of his sentence. See Order, 5/3/21.

       While on parole, Appellant purportedly violated several conditions of his

supervision. The county’s probation department filed a notice as to Appellant’s

alleged violations and requested a hearing.


____________________________________________


2 The court imposed no further penalty as to the remaining offenses. See
N.T., 12/3/20, at 9.

                                           -2-
J-S08042-22


       A probation revocation hearing took place on June 30, 2021. At the

proceeding, it was established that Appellant committed the following

violations: (1) Appellant violated his supervision conditions when he played

miniature golf at an establishment called City Island and attended a baseball

game after his probation officer specifically told him not to do so; (2) Appellant

began dating a woman through a dating application, who had custody of a

minor child and Appellant did not inform this woman of his sexual offender

status; and (3) Appellant viewed pornography on his cellular phone. See Trial

Ct. Op. at 2. The court then sentenced Appellant to a term of seven months

and 17 days for the child pornography offense, and a consecutive term of two

and a half to five years in state prison for CUCF conviction.3        See Sentencing

Order, 7/6/21. The court also ordered that Appellant “will have absolutely no

contact with children under 18, nor go on the [i]nternet or any social media

or any dating or hookup site or any Asian or Japanese animated sites.” Id.

       On   July   9,   2021,     Appellant    filed   a   post-sentence   motion   for

reconsideration, alleging the court imposed an unduly harsh sentence without

considering Appellant’s history and characteristics, and that the additional


____________________________________________


3  Because the original sentences were imposed concurrently, the trial court
had the authority to revoke both Appellant’s probation and parole under
Commonwealth v. Simmons, 262 A.3d 512 (Pa. Super. 2021) (holding that
a court may not revoke probation when a defendant commits a new crime
after sentencing but before a probationary period has begun, and therefore,
a sentence imposed following an anticipatory probation revocation is an illegal
sentence).


                                           -3-
J-S08042-22


conditions imposed were impermissible and illegal. See Post Sentence Motion

for Reconsideration of Revocation Sentence, 7/9/21, at 2. The court granted

the motion for reconsideration on July 28, 2021. See Order of Court, 7/28/21.

      On August 30, 2021, the trial court held a resentencing hearing. At the

conclusion of the proceeding, the court resentenced Appellant to a term of five

months and 17 days as to the child pornography offense and five years’

probation regarding the CUCF conviction. See Reconsideration of Sentence

Order, 8/30/21. The court imposed the same conditions as in its July 2021

sentencing order. See id.

      In September 2021, Appellant filed a second post-sentence motion for

reconsideration, arguing that the additional conditions imposed by the court

concerning the internet were harsh and too broad. See Post-Sentence Motion,

9/9/21, at 2. Appellant requested that the “no internet” condition be modified

so that he may use the internet for banking, employment, housing,

communication with family and friends, and entertainment purposes. See id.

Appellant also alleged the court violated Commonwealth v. Koger, 255 A.3d

1285 (Pa. Super. 2021), by not advising him of the probation conditions at

the time of his original sentencing.




                                       -4-
J-S08042-22


        On September 14, 2021, the court modified Appellant’s sentence, in

part,   to   “allow   limited    internet      use   for   obtaining   and   maintaining

employment.” Order of Court, 9/14/21. This timely appeal followed.4

        Appellant raises the following claims for our review:

        1. Whether the trial court erred in imposing a strict no internet
           condition that was not narrowly tailored to [Appellant]’s
           individual circumstances?

        2. Whether the trial court erred in finding that [Appellant]
           violated the condition of no contact with children when he
           attended a baseball game and played mini golf with an adult
           friend, and had no physical contact with any children while
           there?

Appellant’s Brief at 4.

        “[I]n an appeal from a sentence imposed after the court has revoked

probation, we can review the validity of the revocation proceedings, the

legality of the sentence imposed following revocation, and any challenge to

the discretionary aspects of the sentence imposed.”                Commonwealth v.

Wright, 116 A.3d 133, 136 (Pa. Super. 2015) (citation omitted).

        Appellant’s first argument concerns the discretionary aspects of his

sentence.      Before this Court can address a discretionary challenge in

sentencing, an appellant must comply with the following requirements:

        An appellant challenging the discretionary aspects of his sentence
        must invoke this Court’s jurisdiction by satisfying a four-part test:
        (1) whether appellant has filed a timely notice of appeal, see
____________________________________________


4  Appellant timely complied with the court’s directive to file a Pa.R.A.P.
1925(b) concise statement of errors complained of on appeal. The court
issued a Pa.R.A.P. 1925(a) opinion on November 15, 2021.

                                            -5-
J-S08042-22


       Pa.R.A.P. 902 and 903; (2) whether the issue was properly
       preserved at sentencing or in a motion to reconsider and modify
       sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
       has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
       substantial question that the sentence appealed from is not
       appropriate under the Sentencing Code.

Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa. Super. 2015) (citation

omitted).

       Here, Appellant filed a notice of appeal and preserved the issue in his

second post-sentence motion for reconsideration.      In addition, Appellant’s

brief includes the required Rule 2119(f) concise statement of reasons relied

upon for appeal, in which he asserts that the imposition of a “no internet”

restriction as a condition of his probation violates 42 Pa.C.S. §§ 9754 and

9763(b)(15) because it was not reasonably related to his rehabilitation in

addition to being unduly harsh and restrictive.5 See Appellant’s Brief at 9.

Appellant also raises a substantial question that his sentence is purportedly

not appropriate under the Sentencing Code. See Commonwealth v. Fullin,

892 A.2d 843, 853 (Pa. Super. 2006) (finding that an appellant who challenges

a condition of his probation imposed under 42 Pa.C.S. § 9754 raises a

substantial question). We now turn to the merits of Appellant’s discretionary

aspects of sentencing challenge.




____________________________________________


5 It merits mention that Appellant is not challenging the court’s determination
to incarcerate him or the length of his sentence.

                                           -6-
J-S08042-22


      Appellant first contends the court erred by imposing a strict “no internet”

condition because it is not narrowly tailored to his individual circumstances.

See Appellant’s Brief at 10. Appellant acknowledges that he is permitted to

use the internet for employment-seeking purposes but notes that the internet

is necessary for daily life activities, like making doctor’s appointments or

streaming television, and therefore, the condition hampers his “ability to live

a normal, law-abiding life.” Id. at 11. Appellant also concedes that his crimes

require his internet access be monitored but states “this could be completed

with software that monitors what he does on a computer or allowing his

probation office to inspect his computer and internet history.”      Id. at 12.

Lastly, relying on United States v. Voelker, 489 F.3d 139 (3d Cir. 2007),

Appellant avers that the condition at issue “must be narrowly tailored so as to

only restrict those website[s] which could tempt [him] into further unlawful

conduct, such as pornography websites.” Id. at 12-13.

      We are guided by the following. Section 9754(b) “allows for reasonable

conditions to be attached to probation orders.” Commonwealth v. Koren,

646 A.2d 1205, 1208 (Pa. Super. 1994).          The court may attach certain

conditions upon a defendant as it deems necessary, including, inter alia, “[t]o

do other things reasonably related to rehabilitation.”           42 Pa.C.S. §

9763(b)(15). Our well-settled standard of review concerning a challenge to

the discretionary aspects of a sentence following the revocation of a probation

is as follows:


                                      -7-
J-S08042-22


        The imposition of sentence following the revocation of
        probation is vested within the sound discretion of the trial
        court, which, absent an abuse of that discretion, will not be
        disturbed on appeal. An abuse of discretion is more than an
        error in judgment ─ a sentencing court has not abused its
        discretion unless the record discloses that the judgment
        exercised was manifestly unreasonable, or the result of
        partiality, prejudice, bias or ill-will.

     This Court has stated the following regarding a condition of
     probation[:]

        A probation order is unique and individualized.          It is
        constructed as an alternative to imprisonment and is
        designed to rehabilitate a criminal defendant while still
        preserving the rights of law-abiding citizens to be secure in
        their persons and property. When conditions are placed on
        probation orders they are formulated to insure or assist a
        defendant in leading a law-abiding life. Moreover, as long
        as conditions placed on probation are reasonable, it is within
        a trial court’s discretion to order them.

Commonwealth v. Starr, 234 A.3d 755, 760-61 (Pa. Super. 2020) (citations

omitted). Additionally, “a person placed on probation does not enjoy the full

panoply of constitutional rights otherwise enjoyed by those who [have] not

run afoul of the law. A probation order with conditions placed on it will to

some extent always restrict a person’s freedom.” Koren, 646 A.2d at 1209

(citations and quotation marks omitted).

     Here, in considering the validity of the “no internet” condition, the trial

court analyzed two decisions by this Court – Commonwealth v. Hartman,

908 A.2d 316 (Pa. Super. 2006) and Commonwealth v. Houtz, 982 A.2d

537 (Pa. Super. 2009). See also Trial Ct. Op. at 3-4.




                                     -8-
J-S08042-22


        In Hartman, the trial court imposed several conditions to the

defendant’s probation. Hartman, 908 A.2d at 318. Notably, the trial court

ordered that the defendant “shall not possess a computer in his home or use

any public computer for a fee or free and shall not own a cell phone with

Internet capabilities or a [personal digital assistant] with the same and he

shall not access the [i]nternet.” Id. (quotation marks omitted). On appeal,

the defendant claimed the court abused its discretion by imposing such a

condition because it was “not reasonably related to [the defendant]’s

rehabilitation, [was] incompatible with [his] freedom of conscience, and [was]

unduly restrictive.” Id. at 319. A panel of this Court affirmed the judgment

of sentence, concluding “that prohibiting [the defendant] from having access

to the [i]nternet for a period of time is rationally related to the trial court’s

rehabilitative goals [and the defendant had] no inherent right to [i]nternet

access.” Id. at 321.

        In Houtz, “the trial court placed upon [the defendant’s] probation a

condition that [the defendant] not possess or have access to a computer, or

otherwise access the [i]nternet, which [the defendant] claim[ed was] unduly

restrictive[.]” Id. at 540. A panel of this Court agreed with the defendant

that “the trial court’s computer/[i]nternet restriction as a condition of [the

defendant]’s probation” was “not tailored to the offense committed . . . when

there    is no   nexus   between   the   offense   charged and access      to   a

computer/[i]nternet[,]” where the defendant had been convicted of corruption


                                      -9-
J-S08042-22


of a minor and indecent assault. Id. at 537, 540. In distinguishing Hartman,

the panel further stated:

            The trial court’s reliance upon [Hartman], to buttress its
      prohibition of [the defendant]’s use of a computer/[i]nternet
      misses the mark because [in Hartman, the] crime involved
      having child pornography on the hard drive of his computer.
      Herein, there is no evidence that [the defendant]’s sexual offense
      involving a minor child was facilitated by or incorporated the use
      of a computer/[i]nternet.

                               *    *    *

             Moreover, this Court’s attention . . . centers upon the
      absence of any facts recited by the Commonwealth or the trial
      court which would allow this Court to conclude that such a
      restriction is reasonably related to [the defendant]’s
      rehabilitation. See 42 Pa.C.S.A. § 9754. Stated otherwise, there
      is no evidence that [the defendant] used the computer/[i]nternet
      for sexually explicit material involving minors or that she used the
      computer/[i]nternet as a source to establish and cultivate
      inappropriate relationships.

            For all of the reasons set forth above, we hold that the trial
      court’s denial of [the defendant]’s petition to strike the condition
      of probation prohibiting her use of a computer and/or access to
      the [i]nternet is unreasonable and inappropriate.         Contrast
      Hartman, 908 A.2d at 321 (“[A] defendant who uses his
      computer and other [i]nternet capable equipment to access
      pornographic photographs of young girls [may] be prohibited from
      using a computer or other [i]nternet capable equipment while on
      probation.”). Accordingly, we reverse the judgment of sentence
      and remand to remedy the probation portion of [the defendant]’s
      sentence.

Id. at 540-41.

      Turning to the present matter, the trial court found the following:

      The instant case is similar to the Hartman case in that Appellant
      used a computer and the internet to access child pornography as
      the basis for his original charges. Appellant then used his cellular
      phone to access pornography again which led to his revocation.

                                     - 10 -
J-S08042-22


       It is clear that, in this particular situation, a prohibition on internet
       usage is appropriate and necessary to facilitate Appellant’s
       rehabilitation and to prevent additional recidivism. Further, [the
       trial c]ourt did grant modification to allow limited internet usage
       so that Appellant can obtain and maintain employment. . . .

Trial Ct. Op. at 4 (record citation omitted).

       We are mindful that sentencing is a matter vested in the sound

discretion of the trial court, and we conclude the court did not abuse its

discretion in imposing a restrictive internet access condition of a part of

Appellant’s probation revocation sentence. First, the condition had a nexus to

Appellant’s original convictions related to several counts of child pornography,

in which he used a computer and the internet to access the illicit material.

Second, the court demonstrated the restriction was reasonably related to

Appellant’s rehabilitation. Third, contrary to Appellant’s assertion, the court

did not impose a full internet ban, but did permit Appellant to use the internet

to search employment opportunities, thereby narrowly tailoring the condition

to Appellant’s individual circumstances.6           Accordingly, Appellant’s first

argument has no merit.

____________________________________________


6  We note that Appellant’s reliance on Voelker is misplaced for several
reasons. First, we are not bound by federal decisions. See Commonwealth
v. Giffin, 595 A.2d 101, 107 (Pa. Super. 1991) (“In the absence of a ruling
on a particular question by the United States Supreme Court, the decision of
a federal intermediate appellate panel, much less that of a federal district
court, is not binding on Pennsylvania courts. Pennsylvania courts are not
bound by the decisions of inferior federal courts where the case specifically
concerns Pennsylvania law. While decisions of the lower federal courts have
a persuasive authority, they are not binding on Pennsylvania courts even
(Footnote Continued Next Page)


                                          - 11 -
J-S08042-22


       Next, Appellant asserts the trial court erred in finding that he violated

the condition of no contact with children when he attended a baseball game

and played mini golf with another individual and had no physical contact with

any children. See Appellant’s Brief at 15. Relying on Koger,7 Appellant states

that the language of his probation condition, “no contact with children under

18,” is ambiguous and did not give him reasonable notice of what conduct

may violate this condition. Id. Moreover, he states he did not violate the

condition because he did not have any physical contact with a child even

though he was in the vicinity of where “children may congregate[.]” Id.

             Generally, parole and probation violations are determined
       by the sound discretion of the trial courts and absent an error of
       law or abuse of discretion, should not be disturbed on appeal. The
       Commonwealth must prove the violation by a preponderance of
       the evidence and, once it does so, the decision to revoke parole is
       a matter for the court’s discretion.

              Appellant’s challenge is a question of law and this Court
       must determine whether the evidence admitted at trial . . . when
       viewed in the light most favorable to the Commonwealth as the
       verdict winner, is sufficient to support all elements of the offenses.
       We cannot reweigh the evidence or substitute our judgment for
       the trial court.


____________________________________________


where they concern federal questions.”) (citations omitted). See also
Commonwealth v. Dunnavant, 63 A.3d 1252, 1255 n.2 (Pa. Super. 2013).
Second, in Voelker, the district court imposed “an absolute lifetime ban on
using computers and computer equipment as well as accessing the internet,
with no exception for employment or education[.]” Voelker, 489 F.3d at 144.
Here, the ban is for probation purposes only and includes an employment
exception. Voelker is clearly distinguishable from the present matter.

7   We note the author of the Koger decision is the same in this memorandum.


                                          - 12 -
J-S08042-22


Koger, 255 A.3d at 1289 (citations and quotations marks omitted).

      In Koger, the defendant pled guilty to possession of child pornography

and CUCF.     See Koger, 255 A.3d at 1287.      As a special condition of his

probation, the court ordered, in relevant part, that he was to have no contact

with any victims or persons displayed in the images. See id. At a revocation

hearing, the defendant’s probation officer testified that he searched the

defendant’s phone and discovered pornographic images of a minor the

defendant had been communicating with via text messages. Id. at 1288. The

court subsequently revoked his probation and parole after he was found to

have committed technical violations. Id. On appeal, Appellant alleged that

the court abused its discretion in revoking his probation as to two conditions

because the Commonwealth failed to produce sufficient evidence establishing

what the actual terms and conditions of his probation and parole were. Id. at

1288-89.

      [T]he Commonwealth offered no evidence to establish that
      specific conditions of parole or probation were imposed on [the
      defendant] at the time of sentencing. [The defendant] point[ed]
      out he was not charged or convicted with any new offense. Thus,
      he reason[ed], the Commonwealth could not, by necessity, prove
      [he] violated a term of condition of his parole or probation. [The
      defendant] relie[d] on Commonwealth v. Foster, 654 Pa. 266,
      214 A.3d 1240, 1250 (Pa. 2019) (“[A] court may find a defendant
      in violation of probation only if the defendant has violated one of
      the 'specific conditions' of probation [or parole] included in the
      probation order or has committed a new crime.”).

Koger, 255 A.3d at 1289 (quotation marks and some citations omitted).

      In reversing the probation revocation, a panel of this Court opined:


                                    - 13 -
J-S08042-22


      [W]e conclude the trial court erred in failing to specifically advise
      [the defendant] of the conditions of his probation and parole at
      the time of his initial sentencing. We reject the Commonwealth’s
      argument that the probation officer’s [violation of probation]
      petition sufficiently indicated the conditions and alleged violations.
      Instead, [t]he court shall attach such of the reasonable conditions
      . . . as it deems necessary to insure or assist the defendant in
      leading a law-abiding life. Because the trial court did not impose,
      at the time of the . . . sentencing any specific probation or parole
      conditions, the court could not have found he violated one of the
      ‘specific conditions’ of probation [or parole] included in the
      probation order[.] In short, a sentencing court may not delegate
      its statutorily proscribed duties to probation and parole offices and
      is required to communicate any conditions of probation or parole
      as a prerequisite to violating any such condition. . . .

Koger, 255 A.3d at 1290-91 (citations, quotation marks, footnote and

emphasis omitted).

      Turning to the present matter, the trial court distinguished Koger,

stating:

      In this case, Appellant was specifically ordered, by [the trial
      c]ourt, to not have contact with children under the age of 18. It
      was conceded during Appellant’s revocation hearing that he went
      to City Island to go mini golfing after being told not to by his
      probation officer. It was further conceded that Appellant did
      violate some of his conditions. Appellant was aware that th[e trial
      c]ourt ordered him to not have contact with those under the age
      of 18, he asked his probation officer if he could go to City Island
      to mini golf, he was told not to go because of the presence of
      minors, and Appellant decided to go anyway. This is a violation
      of a specific condition given by th[e trial c]ourt during Appellant’s
      original sentencing hearing. . . .

Trial Ct. Op. at 5.

      A review of the record confirms the court’s findings.          Contrary to

Appellant’s assertions, Koger is distinguishable because the condition of no

contact with minor children is not ambiguous and Appellant was informed of

                                     - 14 -
J-S08042-22


this condition at the original sentencing.      The court’s order reflects the

enumerated     conditions,   thereby    complying   with   Section’s   9754(b)’s

requirement that the court attach specific conditions of probation to such an

order. Moreover, he was specifically told by his probation officer that he would

be in violation of that condition if he went to these children-friendly locations.

Because it is obvious that Appellant was required to comply with this condition

and failed to do so, he is not entitled to relief on his second argument.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




                                       - 15 -